Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-25 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“the first module to…….constrain a sensor based data set” and “the second module to determine a threshold….”,  in claim 1 and “the third module to identify a state of the device”, in claim 2.  This limitation include a generic place holder “the first module”, “the second module”, and “third module” coupled with functional language “to selectively constrain”, “to determine a threshold” and “to identify”, respectively, wherein “the first module”, “the second module”, and “the third module”  are not preceded by a structural modifier.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims recite, inter alia, “one or more computer readable storage medium comprising a plurality of instructions…”  Applicant’s disclosure, par. 0017, indicated that  “the disclosed embodiments may also be implemented as instructions carried by or stored on one or more transitory or non-transitory machine-readable (e.g., computer readable) storage medium, which may be read and executed by one or more processors”.  The disclosure does not specify whether 
Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter
Therefore, the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-19, 21-22, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. US Pub No. 2005/0209823 (“Nguyen”).
Regarding claim 1, Nguyen discloses an apparatus, comprising:
one or more processors; and 
first and second modules to be executed by the one or more processors,
[0003] Various conventional computer-based analysis methods are employed to analyze complex data collected from sensors which are monitoring equipment or process operations. In one approach, sensor signal data is compared against stored or predetermined thresholds and, when the data signals exceed the thresholds, an "alert" is automatically generated for notifying a human of the situation. Thus, equipment or process monitoring requires human intervention only when a sensor data exceeds a corresponding threshold. Alerts are thus typically the goal of the entire process in an industrial or technological context. To assist in the accuracy of the analysis, it is well-known to "smooth" the data prior to analysis, to remove extraneous, spurious or transient data points (e.g. a start-up spike) prior to comparison, in an effort to make the auto -analysis more reliable. Conventional computerized methods then typically involve one or more of the following basic steps in a typical data analysis: a) Smooth data ( remove noise and outliers); b) Select, determine or calculate baseline; c) Compare smoothed data against baseline; d) Mark alerts when a certain threshold is exceeded. 

the first module [Step B, C1, C2 of fig. 1; and fig. 2] to selectively constrain a sensor based data set, wherein to selectively constrain the sensor based data set, the first module is to analyze a distribution of the sensor based data set to determine whether to constrain the sensor based data set, the sensor based data set associated with one or more states of a device [par. 0031] and the sensor based data set including a first class and a second class of data values [Good and Noise data], and
[0033] Referring to FIGS. 1 and 2, the baseline calculation technique of the present invention is performed on each of the sensor signals from the engine performance data (i.e. the delta data) to determine a baseline for each parameter. The algorithm preferably begins with the first n points in the data signal, and then discards x points to achieve the "target" number of best data points. For the embodiment described, the inventors prefer beginning with n=15 and x=5 to arrive at 10 "good" data points to use in the baseline calculation. The recursive algorithm used is as follows: the first n data points (here, preferably 15) from the data signal are selected 50. An index m is set to "1" at step 52 and point m (which corresponds to the first data point of the data The standard deviation is then calculated 58 for the (n-1) points, preferably as follows: 1 i = 1 n - 1 ( y i - y _ ) 2 n - 1 

[0034] wherein .sigma..sub.i is the standard deviation and y.sub.i is the individual value of the (n-1) data points. The standard deviation is stored 60 in correlation to the ignored m.sup.th data point, and the process is repeated 62 until m=n (i.e. when m=2, the second data point is temporarily ignored (hence the coined term "odd-man out") and the standard deviations of the other n-1 points are calculated, and the result stored corresponding to the second point, until each of these n points has an associated standard deviation calculated). The standard deviation values are then compared 64 and the point in the n set having the lowest standard deviation is removed 64 (since it is thus the greatest outlier). The counter n is then set 66 to n-1 to account for the discarded point and checked at 68 to determine whether the target number of points has been reached. If not, steps 52 to 68 are repeated, and the next point with the smallest odd-man out standard deviation is also discarded, and so on, until the target number of data points is reached. When n=the target number, a second linear regression is preferably done (could also be a simple average or higher-order regression) on the target (i.e. "good") points and the intercept (or average, as the case may be) is calculated 70 to yield the calculated baseline value for that parameter. A baseline is calculated for each parametric data to be analysed.

[read further par. 0037]

the second module [Step C3; step 30 of fig. 3] to determine a threshold associated with the sensor based data set, wherein to determine the threshold, the second module is to select the threshold based on a variance between the first and second classes of the sensor based data set [filtering to remove any low frequency noise], wherein the second module is to select the threshold using a constrained sensor based data set when the first module determines that the sensor based data set is to be constrained, and wherein the threshold indicates the data values associated with the first and second classes.
[0041] The data point is then further filtered to remove noise from the data. In particular, according to the present invention, the data is filtered to remove any low frequency noise (e.g. seasonal variation) to further locally smooth the curve. According to the method of the present invention, a standard Fast Fourier Transform (FFT) algorithm is used 30 to remove a certain number (here, preferably two) of the lowest frequencies in the data, as the inventors have recognized that these frequencies are likely to be noise, in this example, caused by seasonal variations in environmental operating conditions. Counter to the prior art, which uses FFT techniques to remove only high-frequency noise, the present invention is novel in that FFT 

Regarding claim 2, Nguyen discloses one or more storage medium to store a plurality of state patterns; and a third module to be executed by the one or more processors, the third module to identify a state of the device, wherein to identify the state of the device, the third module is to compare one or more data values included in the sensor based data set belonging to the first class in accordance with the threshold, to the plurality of state patterns.
[0044] Referring now to FIGS. 1 and 4, the next step is to review the data and mark alert conditions. A multiple parameter analysis is preferably performed, wherein trends in different parametric data are compared to determine engine performance conditions, which tends to give a more complete "view" of the engine condition. Of course, the techniques of the present invention may also be applied to a single parameter analysis. 

[0045] Briefly, trends are identified and alerts marked by using a predetermined "acceptable" threshold value as a comparator for each parameter, which may be either generic or data specific. An alert is thus generated preferably based on an analysis of (a) the global change (i.e. the difference between the base value and the smoothed value), and/or (b) the local change (i.e. difference between the smoothed value and a previous smoothed value), the calculation of both of which are described above. From the results of (a) and (b) the alert can be marked and classified as a "step" change or "gradual" change. (It will be understood that a "step" change is one in which there is an instantaneous change in the data over very few successive data points, whereas a "gradual" change is a change which occurs (often in a drifting fashion) usually over many successive data points). The engine conditions or problems may then be determined by an analysis of the changes and/or by a comparison of the combined trends for all parameters with a knowledge base (preferably computerized) containing known engine conditions or problems. For example, in the described embodiment, if the combined trends of (a) ITT is gradually up, (b) NH is gradually down, (c) NL is gradually up and (d) Wf is gradually up, this may be indicative of a deteriorating high power turbine (HPT) condition in the engine requiring maintenance attention. 

par. 0045 – compare each parameter to determine engine condition; see step 82 and 84 of fig. 4].
Regarding claim 4, Nguyen discloses first class comprises data values of interest, the second class comprises data values not of interest [noise data removed], and the data values included in the first class are at least indicative of the one or more states of the device [see fig. 3 and 4].
Regarding claim 6, Nguyen discloses the sensor based data set comprises time series data or frequency series data based on Fourier transform of the time series data [par. 0018 - using a Fast Fourier Transform (FFT) algorithm to transfer the time-based data set into a frequency based data set].
Regarding claim 7, Nguyen discloses the device comprises a mechanical device, an electro-mechanical device, a heating device, a ventilating device, and air conditioning (HVAC) system, a compressor, a fan, a humidifier, a dehumidifier, a condenser, a freezer, a refrigerator, a refrigerant system, an air filtration system, a motor, a generator, a transformer, or a power source [see par. 0003, 0031].
Regarding claim 8, Nguyen discloses the first module is to analyze the distribution of the sensor based data set to determine whether to constrain the sensor based data set comprises:
to determine whether a standard deviation of top N data values of the sensor based data set is greater than a pre-set value M;

when the difference is determined to be greater than the pre-determined value, to constrain magnitude of data values included in the sensor based data set to a mean of the top N data values [see par. 0033-0034 - The standard deviation values are then compared 64 and the point in the n set having the lowest standard deviation is removed 64 (since it is thus the greatest outlier); ].
[0037] As a first step, each data point is examined for local spikes which, if found, are then removed 26 from the delta data (it being understood that transient spikes are a typical component of almost any type of data and are preferably ignored when such data is to be analyzed for longer term trends). Any threshold or a statistical type approach (or other approach) may be used for spike removal. An example threshold approach is to pre-specify a threshold value (typically the threshold would be related to system characteristics (e.g. a specific engine model) and/or based on the accuracy of its instrumentation/sensor, etc.) and then the threshold is used to locate and remove the spikes by discarding any data point which exceeds the threshold. In another example, the threshold can be obtained using a statistical approach that reflects the "scaftered-ness" of the data. (e.g. the threshold can be three times the standard deviation, and any points outside this range are considered spikes and discarded accordingly). The algorithm preferred by the inventors to determine and remove spikes is along the lines of the first concept above, as follows: A data point is considered a spike and thus removed if: (1) It is higher or lower than both of two neighboring points (i.e. one on each side); and (2) Its absolute difference from the two neighboring points is greater than a predetermined threshold. The pre-determined threshold is determined based on the particular machine characteristics, instrument/sensor characteristics and error, etc. 

Regarding claim 9, Nguyen discloses when the standard deviation is determined not to be greater than the pre-set value M, to not constrain the sensor based data set [par. 0037 – discarding only data point which exceeds the threshold.  Threshold can be three times the standard deviation].

when the difference is determined not to be greater than the pre-determined value, to determine a second standard deviation of top N-l data values of the sensor based data and determine whether a second difference between a mean of the top N-l data values and the mean of base noise is greater than the pre-determined value, and when the second difference is greater than the pre-determined value [at step 62], to constrain the magnitude of data values [step 64] included in the sensor based data set to a mean of the top N-l data values [see steps 52 to 62 – repeat with N-1].
Regarding claim(s) 11-15, they are directed to the method of steps to implement the system as set forth in claim(s) 1-4, 6-10.  Therefore, they are rejected on the same basis as set forth hereinabove.  
Regarding claim(s) 16-19, , they are directed to the instructions to implement the system as set forth in claim(s) 1-4, 6-10.  Therefore, they are rejected on the same basis as set forth hereinabove.  
Regarding claim(s) 21-22, 24, , they are directed to the means to implement the system as set forth in claim(s) 1-4, 6-10.  Therefore, they are rejected on the same basis as set forth hereinabove.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen.
Regarding claim 20, Nguyen teaches N comprises 10 or approximately 33% of a total number of data values of the sensor based data set.  
Nguyen does not teach N comprises 20 or approximately 5 to 10% of a total number of a total number of data values of the sensor based data set.
At the time the invention was file, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide N comprises 20 or approximately 5 to 10% of a total number of a total number of data values of the sensor based data set because Applicant has not disclosed that to provide N comprises 20 or approximately 5 to 10% of a total number of a total number of data values of the sensor based data set provides an advantage, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Nguyen’s N comprises 10 or approximately 33% of a total number of data values of the sensor based data set, N comprises 20 or approximately 5 to 10% of a total number of a total number of data values of the sensor based data set.  One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with N comprises 10 or approximately 33% of a total number of data values of the sensor based data set because both values perform the same function of  providing a suitable amount of good data points to use in the baseline calculation
	Therefore, it would have been prima facie obvious to modify Nguyen to obtain the invention as specified in claim 20 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Nguyen.
  Regarding claim 25, Nguyen teaches the apparatus comprises a computer [par. 0003 – computer-based analysis] to service the device [equipment], and wherein the sensor based data set is associated with the device.
Nguyen does not teach a server.  However, examiner takes official notice such feature is old and well known in the art of analysis system.  One of ordinary skill in the art would motivated to provide such feature since server can easily cope with large amount of data, fast analysis, and capable of analyzing data from different location simultaneously.   

Claim(s) 5, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Mezic et al. US Pub. No. 2016/0203036 (“Mezic”).
Regarding claim 5, Nguyen teaches the first class includes data values indicative of an outlier state, data value indicative of change state. [see par. 0003 and discussion in claim 1].

Mezic teaches systems and methods for detecting faults in a device wherein the device can includes one or more subsystems associated with one or more sensors.  Specifically, Mezic teaches data value indicative of a sub-component included in the device turning on or off, or data value indicative of particular sub-component in the device [see par. 0031 - In this way, by using indicator functions, spectral analysis, and machine learning, the techniques implemented by the fault detection system………….. the fault detection process as described herein can, for example, be broken into three concepts: (1) an indicator function provides a general indication of how a component is behaving (e.g., a component is on, a component is off, a component is cooling, a component is warming, etc.) over time (without a user specifying a time interval for the occurrence of a condition) and thus can be applied to a class of components (not just an individual make and model of component within the class); (2) the characteristics of the occurrence of a condition over time (e.g., daily, weekly, seasonally, annually, etc.) can be represented via a spectral analysis (e.g., by performing a spectral analysis on the output of an indicator function); and (3) the likelihood of the occurrence of a fault can be evaluated by applying machine learning to the spectral values of a single indicator function and/or the coincidence and/or severity of spectral values from multiple indicator functions.; see also par. 0035]
At the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to have combine the teachings of the cited references because they both directed to the systems and methods for determining the operating state of a device based on data of sensors.  Mezic teachings of data value indicative of a sub-component included in the device turning on or 
Regarding claim 23, see discussion in claim 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2015/0051843 to Wang et al. teach a method for baseline correction comprised the following procedure: separating the data into blocks, the length of each block being determined as a multiple of the expected full-width half-height of the chromatographic data (S211), estimating the intensity of the baseline in the center of a block based on the intensity of the baseline in the lower quartile of that block (S212), linearly interpolating between the foregoing equidistant quartile points to yield a baseline estimation (S213), clipping the data above the baseline to the baseline level and preserving the data below the baseline (S214), smoothing the curve on the clipped data to yield an improved version of the baseline (S215) and repeating steps (S214) and (S215) until all or substantially all data falls above the smoothed baseline within a minimum tolerance.
US Pub No. 2013/0060524 to Liao teaches a method for detecting an anomaly in a machine under test includes monitoring operational data from a control unit of the machine under test.  An operational state of the machine under test is identified based on the monitored operational data.  Sensor data is monitored from one or more sensors installed within or near to the machine under test.  A model corresponding to the identified operational state of the machine under test is consulted to identify one or more key parameters and corresponding normal operating ranges for each determined key parameter.  It is determined when a key parameter of the one or more key parameters is not within its corresponding normal operating range based on the monitored sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115